DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The first wherein clause of claim 1 is cumbersome to read.  To improve readability, the following amendment is suggested:
wherein a first end face, that is a first-fixing-member-side surface of the first nip forming member, is located closer to the first fixing member than a second end face, that is a first-fixing-member-side surface of the second nip forming member.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0318073 to Arikawa et al..

Regarding claims 1-10 Arikawa et al. teach:
(claim 1)	An image forming apparatus (1) comprising: 
a first fixing member (41) including a roller; 
a second fixing member configured to nip a sheet (9) in combination with the first fixing member, the second fixing member including: 
an endless belt (42); 
a first nip forming member (62) and a second nip forming member (61) which are each configured to nip the endless belt in combination with the first fixing member to form a nip region (NP) in which the sheet is nipped between the endless belt and the roller [0033]; and 
a holder (60+64) configured to support the first nip forming member and the second nip forming member; 
a heater that heats the first fixing member or the second fixing member [0039]; 
a guide (66A+67A) configured to support the second fixing member in a manner that permits the second fixing member to move with respect to the first fixing member in a predetermined direction  toward or away from the first fixing member; 
a spring (87) configured to bias the second fixing member toward the first fixing member; 
a cam (95) configured to move the second fixing member in the predetermined direction; and 
a controller (inherent), 
wherein a first end face (63) that is a first-fixing-member-side surface of the first nip forming member is located closer, than a second end face (61a) that is a first-fixing-member-side surface of the second nip forming member, to the first fixing member (FIG.11) , and 
wherein the controller is capable of executing: a first printing process (normal mode)in which printing is performed with the second fixing member located in a position where both of the first nip forming member and the second nip forming member nip the endless belt in combination with the first fixing member, and a second printing process (envelope mode)in which printing is performed with the second fixing member located in a position where the first nip forming member nips the endless belt in combination with the first fixing member, but the second nip forming member does not nip the endless belt in combination with the first fixing member [0083-0087]
(claim 2)	wherein, in the first printing process, a biasing force of the spring is exerted on the first nip forming member and the second nip forming member, and wherein, in the second printing process, the biasing force of the spring is not exerted on the first nip forming member and the second nip forming member;
(claim 3)	a frame (constituted by at least 51+66A+67A) configured to support ends of the first fixing member, in an axial direction of the first fixing member, wherein the frame includes a groove (71, 73) as the guide, the groove being elongate in the predetermined direction;
(claim 4)	further comprising an arm (81A) configured to be rotatable, and biased by the spring to press the second fixing member against the first fixing member;
(claim 5)	wherein the cam is configured such that: in a state in which the cam is not in contact with the arm, the second fixing member is located in a position where both of the first nip forming member and the second nip forming member nip the endless belt in combination with the first fixing member, and in a state in which the cam is in contact with the arm, the second fixing member is located in a position where the first nip forming member nips the endless belt in combination with the first fixing member, but the second nip forming member does not nip the endless belt in combination with the first fixing member [0076-0079, 0087-0089];
(claim 6)	wherein the controller is configured to: keep the cam from contacting the arm during execution of the first printing process, and bring the cam into contact with the arm during execution of the second printing process [0073];
(claim 7)	wherein the first nip forming member is located upstream of the second nip forming member in a direction of conveyance of the sheet (FIG.4);
(claim 8)	wherein the first nip forming member is softer than the second nip forming member [0043];
(claim 9)	wherein the first nip forming member is located apart from the second nip forming member in a direction of conveyance of the sheet (FIG.4); and
(claim 10)	wherein the controller is configured to: execute the first printing process if a type of sheet for printing is plain paper, and execute the second printing process if the type of sheet for printing is envelope [0035].

Regarding claim 11, Arikawa et al. teach the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Regarding claims 12-20, Arikawa et al. teach
(claim 12)	An image forming apparatus (1) including a fixing device (4), the fixing device comprising: 
a roller (41); an endless belt (42); a first pad (62) configured to nip the endless belt in combination with the roller; a second pad (61) configured to nip the endless belt in combination with the roller; 
a holder (60+64) configured to support the first pad and the second pad; 
a heater [0039]; 
a guide (66A/67A) configured to support the holder in a manner that permits the holder to move with respect to the roller in a predetermined direction toward or away from the roller; 
a spring (87) configured to bias the holder toward the roller; and 
a cam (95) configured to move the holder in the predetermined direction; 
wherein a first end face that is a roller-side surface of the first pad is located closer, than a second end face that is a roller-side surface of the second pad, to the roller (FIG.14), and 
wherein the image forming apparatus is capable of executing: a first printing process in which printing is performed with the holder located in a position where both of the first pad and the second pad nip the endless belt in combination with the roller, and a second printing process in which printing is performed with the holder located in a position where the first pad nips the endless belt in combination with the first fixing member, but the second pad does not nip the endless belt in combination with the first fixing member [0074-0090];
(claim 13)	wherein, in the first printing process, a biasing force of the spring is exerted on the first pad and the second pad, and wherein, in the second printing process, the biasing force of the spring is not exerted on the first pad and the second pad [0070];
(claim 14)	wherein the fixing device further comprises a frame (constituted by at least 51+66A/B+67A/B) configured to support ends of the roller, and wherein the frame includes a groove (71, 73)	 as the guide, the groove being elongate in the predetermined direction;
(claim 15)	wherein the fixing device further comprises an arm (81A, 81B) configured to be rotatable, the arm being biased by the spring to press the holder against the roller;
(claim 16)	wherein the cam is configured such that: in a state in which the cam is not in contact with the arm, the holder is located in a position where both of the first pad and the second pad nip the endless belt in combination with the roller, and in a state in which the cam is in contact with the arm, the holder is located in a position where the first pad nips the endless belt in combination with the roller, but the second pad does not nip the endless belt in combination with the roller [0076-0079, 0087-0089];
(claim 17)	wherein the first printing process is performed in a state where the cam is not in contact with the arm, and wherein the second printing process is performed in a state where the cam is in contact with the arm [0070];
(claim 18)	wherein the first pad is located upstream of the second pad in a direction of conveyance of a sheet [0050].
(claim 19)	wherein the first pad is softer than the second pad [0043]; and 
(claim 20)	wherein the first pad is located apart from the second pad in a direction of conveyance of a sheet (FIG.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852